Citation Nr: 0808829	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than April 3, 1997, 
for grant of service connection for major depressive disorder 
secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran had active service from August 1978 to June 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia.

The veteran testified at a Travel Board hearing in November 
2007 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

The veteran also perfected appeals of a number of other 
issues, including service connection for post-traumatic 
stress disorder (PTSD).  In an April 2006 statement (VA Form 
21-4148), however, she withdrew all her appeals, except for 
the earlier effective date claim, which was the sole issue 
addressed at the hearing.  

In a February 2007 letter, through her representative, the 
veteran submitted a claim to reopen the issue of entitlement 
to service connection for PTSD.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  A June 1999 rating decision granted service connection 
for major depressive disorder secondary to service-connected 
disabilities, with an assigned effective date of April 3, 
1997; the veteran did not appeal the assigned effective date.

2.  The veteran's freestanding claim for an earlier effective 
date is barred.




CONCLUSIONS OF LAW

1.  The June 1999 rating decision is final, and the current 
appeal provides no basis for the Board to assume jurisdiction 
of a claim of entitlement to an effective date prior to April 
3, 1997, for entitlement to service connection for a major 
depressive disorder.  38 U.S.C.A. §§ 5103, 5103A(f), 5108, 
7105(a), (b)(1) (West 2002 & Supp. 2007); 38 C.F.R. § 20.302 
(2007).

2.  The criteria for dismissal of an appeal due to the 
failure to allege a specific error of fact or law in the 
determination being appealed have been met.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. §§ 20.200, 20.201.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As discussed below, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, is not applicable to the 
veteran's appeal.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).  
Therefore, further discussion of the VCAA is not warranted.

Analysis

The veteran claims entitlement to an effective date to at 
least to April 1993, for the grant of service connection for 
major depressive disorder, the year she asserts she made VA 
aware of her claim for that benefit.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 2002).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(a) (2007).

An appeal to the Board "consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal."  38 
C.F.R. § 20.200.  The failure to perfect an appeal on a 
timely basis renders the rating decision final.  38 U.S.C.A. 
§ 7105(c).

An August 1995 rating decision denied entitlement to a rating 
higher than 40 percent for the veteran's service-connected 
low back disorder.  The appellant perfected a timely appeal 
of the August 1995 decision.  

In April 1998, the RO received a copy of a December 1997 
mental examination report conducted for the Social Security 
Administration.  An April 1999 VA examination request notes 
receipt of the notice of award of benefits administered by 
the Social Security Administration and the December 1997 
examination report.  A VA examination was requested to 
determine if the veteran's major depressive disorder was 
causally related to her service-connected disabilities.

As noted above, a June 1999 rating decision granted 
entitlement to service connection for a major depressive 
disorder secondary to her service-connected disabilities, and 
assigned an effective date of April 3, 1997, the date VA 
received evidence that a Social Security Administration 
Administrative Law Judge noted the potential of a causal 
relationship.  Following the RO's July 1999 letter which 
informed the veteran of that decision, the RO received her 
July 1999 notice of disagreement with the effective date 
assigned for her total disability evaluation on the basis of 
individual unemployability.  

A November 1999 VA Report of Contact (VA Form 119), notes the 
RO's discussion of the veteran's appeal with her 
representative, and the effective date for the total 
disability evaluation based on individual unemployability due 
to service connected disorders was the sole issue discussed.  
(Emphasis added).

In a December 1999 rating decision, an RO Hearing Officer 
granted an earlier effective date to September 14, 1994, for 
the total disability evaluation based on individual 
unemployability due to service connected disorders.  A 
December 2000 RO letter informed the veteran of the decision.  

The claims file contains no evidence of the veteran having 
timely disputing the assigned effective date for the grant of 
service connection for a major depressive disorder following 
the June 1999 rating decision.  Thus, as concerns the 
assigned effective date for the allowance of that benefit, 
the June 1999 rating decision is final.  38 U.S.C.A. § 7105.  
Her subsequent correspondence was in effect a 
"freestanding" claim for an earlier effective date.

A January 2002 letter from the veteran appears to claim 
entitlement to an earlier effective date from 1992, the year 
of her discharge from active service, for chronic depression.  

In a November 2003 statement, the veteran applied for an 
effective date from June 1992 for depression secondary to her 
service connected thyroid disorder.  A January 2004 rating 
decision denied entitlement to an effective date prior to 
April 3, 1997,  for the grant of service connection for major 
depression disorder, which is the decision currently under 
appeal.

As discussed above, the June 1999 rating decision which 
assigned the effective date for her major depressive disorder 
is final.  38 U.S.C.A. § 7105.  The finality of the June 1999 
decision can only be overcome by a request for a revision 
based on clear and unmistakable error (CUE).  While the 
veteran noted at the hearing, the dates VA "should have 
known" of certain evidence, she has made no assertion of CUE 
in the June 1999 decision.  In light of the fact the veteran 
has not asserted a claim of CUE in the June 1999 rating 
decision, her challenge to the effective date of the grant of 
service connection for major depressive disorder is barred.  
Rudd, 20 Vet. App. at 300. (freestanding claim for earlier 
effective dates vitiates the rule of finality).

In Rudd the United States Court of Appeals for Veterans 
Claims, held that the proper disposition of a free-standing 
claim for an earlier effective date claim was dismissal.  Id.  
The Board is authorized to dismiss any appeal that fails to 
allege an error of fact or law.  38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.302.  Accordingly, this appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


